EXHIBIT 10.64

 

AMENDMENT TO THE

CINERGY CORP. EXCESS PENSION PLAN

 

The Cinergy Corp. Excess Pension Plan, as amended and restated effective as of
January 1, 1998, and as amended from time to time (the “Plan”), is hereby
amended effective as of January 1, 2007.

 

(1) Explanation of Amendment

The Plan is amended to clarify the relationship between the Plan and the Cinergy
Corp. Non-Union Employees’ Pension Plan (“Cinergy’s Pension Plan”) in light of
the adoption of the Duke Energy cash balance formula under Cinergy’s Pension
Plan.

 

(2) Amendment

Section 5.3 of the Plan is hereby amended in its entirety to read as follows:

  “5.3 Cash Balance Death Benefit

The following rules shall apply upon the death of a Participant who is
classified as a “Cash Balance Participant” or “Duke Account Participant” under
Cinergy’s Pension Plan:

  (a) Spouse Beneficiary. If a death benefit is payable under Article 6 of
Cinergy’s Pension Plan or Article GV of Addendum G of Cinergy’s Pension Plan on
account of the Participant’s death and the Participant’s Beneficiary (as defined
in Cinergy’s Pension Plan) at the date of the Participant’s death is his Spouse,
such Spouse shall receive a death benefit in an amount equal to the Actuarial
Equivalent (as defined in Cinergy’s Pension Plan) of the benefits that would
otherwise have been payable to the Participant under the Plan. The form of the
death benefit payable to the Spouse under the Plan shall be the same form in
which the Spouse’s benefit is payable under Cinergy’s Pension Plan. The payment
of the Spouse’s death benefit under the Plan shall be made, or shall commence,
as of the same date as the Spouse’s benefit under Cinergy’s Pension Plan is made
or commences.

  (b) Non-Spouse Beneficiary. If a death benefit is payable under Article 6 of
Cinergy’s Pension Plan or under Article GV of Addendum G of Cinergy’s Pension
Plan on account of the Participant’s death and the Participant’s Beneficiary (as
defined in Cinergy’s Pension Plan) at the date of the Participant’s death is any
person other than the Participant’s Spouse, such Beneficiary shall receive a
death benefit in an amount equal to the Actuarial Equivalent (as defined in
Cinergy’s Pension Plan) of the benefits that would otherwise have been payable
to the Participant under the Plan. The death benefit shall be payable in the
form of a single lump sum cash payment and shall be made as soon as
administratively practicable following the Participant’s death.”

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed
effective as of the date set forth herein.

 

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and   Chief Administrative Officer